Citation Nr: 0412192	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include tinnitus.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a disability 
manifested by insomnia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) which denied the benefits 
sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on your part.


REMAND

The record reflects that additional evidence in support of 
the veteran's claims for service connection was associated 
with the veteran's claims folder after his June 2003 Travel 
Board hearing.  This evidence consists of private medical 
records dated from October 2000 to June 2003.  

It is noted that any pertinent evidence that is accepted by 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 
38 C.F.R. § 20.1304(c) (2003).  The additional evidence in 
this case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  




In this respect, no written waiver is contained in the claims 
folder.  As such, this matter must also be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c).  See also 
38 C.F.R. § 19.9 (2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
June 2003 Travel Board hearing.  After 
undertaking any other development deemed 
appropriate, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought are not granted, the veteran 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

2.  The RO must ensurethat all provisions 
of the Veterans Claims Assistance Act of 
2000 are properly applied in the 
development of the claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




